Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114 after Final Rejection
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 08 December 2021 has been entered.

Status of Claims
	Claims 16, 18-20 and 22-28 are pending.
	Claims 16, 18, 20, 22-25 and 28 are allowed.
	Claims 19, 26 and 27 are cancelled.
	
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Sarah Fendrick, MCDONNELL BOEHNEN HULBERT & BERGHOFF LLP, on 02 May 2022.  The authorization was given without traverse.

The application has been amended as follows:
In the Claims:

	Claim 16, line 4, replace “vasoconstrictive compound and” with --vasoconstrictive compound selected from the group consisting of alpha(1)- and alpha(2)- adrenergic agonists and--;
	Claim 18, line 2, replace “domain specifically binding” with --domain which specifically binds to--;
	Claim 20, line 3, replace “amidohydrolases/peptidases” with 
--amidohydrolase/peptidase--;
	Claim 22, line 3, replace “endolysin or an” with --endolysin, an--;
	Claim 23, line 2, replace “further comprises” with --comprises--;
	Claim 25, line 2, replace “comprising a multiplicity of said one or more” with 
--comprising the one or more--;
	Claim 28, line 1, replace “claim 27” with --claim 16--;
	Claims 19, 26 and 27 are canceled;
	

Examiner’s Comment
Drawings
The drawings received on 05 April 2019 were accepted in the Non-Final Office Action mailed 12 March 2021.

Reasons for Allowance
Claim Objections
The objection to Claim 20, in the Final Office Action mailed 14 September 2021, is withdrawn in view of Applicants' amendment received 08 December 2021, in which the cited claim was corrected. 
	
35 U.S.C. §112(a)
The rejection of Claims 16, 18-20 and 22-28 under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the scope of enablement requirement, in the Final Office Action mailed 14 September 2021, is withdrawn in view of Applicants' amendment received 08 December 2021, in which claim 16 was amended.

35 U.S.C. §112(b)
The rejection of Claim 20 under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, in the Final Office Action mailed 14 September 2021, is withdrawn in view of Applicants' amendment received 08 December 2021, and the Examiner’s Amendment above, in which the claim was amended.

35 U.S.C. § 103
The rejection of Claims 16, 18-20 and 22-25 under 35 U.S.C. §103 as being unpatentable over Loomis et al. as evidenced by Vollmer et al. in view of Offerhaus et al., in the Final Office Action mailed 14 September 2021, is withdrawn in view of Applicants' amendment and argument received 08 December 2021.
The rejection of Claims 26-28 under 35 U.S.C. §103 as being unpatentable over Loomis et al. as evidenced by Vollmer et al. in view of Offerhaus et al., as applied to claims 16, 18-20 and 22-25 above, and further in view of Moustafa et al., in the Final Office Action mailed 14 September 2021, is withdrawn in view of Applicants' amendment and argument received 08 December 2021.

The following is an examiner’s statement of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The closest prior art of Loomis et al. (US 2002/0187136 A1) and Offerhaus et al. (WO 2015/005787 A1) do not teach or suggest, alone or in combination, the claimed subject matter which recites:  A method for treating rosacea in a patient in need thereof comprising the sequential or simultaneous administration of a first compound and a second compound to the patient. The first compound is a vasoconstrictive compound selected from the group consisting of alpha(1)- and alpha(2)- adrenergic agonists. The second compound is a compound specifically targeting a Staphylococcus cell, and comprises one or more enzymatic active domains exhibiting peptidoglycan hydrolase/endolysin activity.

Loomis et al. shows methods and compositions for the treatment of bacterial infections by the use of lytic enzymes. In some embodiments, a vasoconstriction agent is added to the compositions. In one embodiment, the described lytic enzymes are from a phage associated with Staphylococcus. Bacteriophage lytic enzymes are described which specifically cleave bonds that are present in the peptidoglycan of bacterial cells. 
Loomis et al. does not show the treatment of rosacea and does not show that the vasoconstrictive compound is an alpha(1)- or an alpha(2)- adrenergic agonist.

Offerhaus et al. shows a method of treatment comprising the administration of a composition according to the first aspect of the invention and/or the sequential or simultaneous administration of a first and second compound. The first compound is an anti-inflammatory compound. The second compound is a compound specifically targeting a bacterial cell, preferably Staphylococcus, and comprises one or more enzymatic active domains exhibiting target bond specificity. The method of treatment is a method for preventing, delaying and/or curing an infectious disease, such as, but not limited to, rosacea.
Offerhaus et al. does not show the use of a vasoconstrictive compound. 

Loomis et al. and Offerhaus et al. do not show, individually or in combination, a method for treating rosacea in a patient in need thereof comprising the sequential or simultaneous administration of a first compound and a second compound to the patient, wherein the first compound is a vasoconstrictive compound selected from the group consisting of alpha(1)- and alpha(2)- adrenergic agonists, and the second compound is a compound specifically targeting a Staphylococcus cell, and comprises one or more enzymatic active domains exhibiting peptidoglycan hydrolase activity.

In addition, Applicant remarks (pg. 6, para. 2, filed 08 December 2021) that the inventors advantageously showed that the claimed treatment comprising the combination of an antibacterial enzyme specific for Staphylococcus with a vasoconstrictive compound resulted in a synergistic effect. As evidenced by the data presented on Figure 1, the reduction in total symptom scores with the combination treatment of the vasoconstrictor in combination with the antibacterial enzyme specific for Staphylococcus was considerably larger than the sum of the reductions achieved with the antibacterial enzyme specific for Staphylococcus alone or the vasoconstrictor alone, proving the synergistic effect of combination treatment using both compounds.
In response to Applicant, Figure 1 shows the specific use, both singly and in combination, of the vasoconstrictor Mirvaso™ gel containing 0.3% w/w brimonidine, and the enzymatic compound Staphefekt™ which specifically targets the cell wall of Staphylococcus aureus (see originally-filed specification, pg. 45, lines 12-33 thru pg. 46, lines 1-2; and Figure 1). The data in Figure 1 do show a synergistic effect (i.e., a greater than predicted additive effect) with regard to the reduction in relative symptom score when the two compounds are applied in combination. 

Therefore, Applicant has presented evidence of secondary considerations which show that the claimed subject matter is directed to a nonobvious improvement over the generic treatment combination of a vasoconstrictive compound and an enzyme exhibiting enzymatic (hydrolase/endolysin) activity against Staphylococcus bacteria directed to the treatment of rosacea. That is, the claimed method yields unexpectedly improved treatment results not present in the prior art.
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651   

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631